                   Case 18-12655-CSS           Doc 412       Filed 01/30/19        Page 1 of 28



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
------------------------------------------------------- x
In re:                                                  :
                                                        :    Chapter 11
                                                        :
LBI MEDIA, INC., et al.                                 :    Case No. 18–12655 (CSS)
                                                        :
                  Debtors.1                             :    (Jointly Administered)
                                                        :
                                                        :    Objection Deadline: Feb. 13, 2019 at 4:00 p.m. (ET)
                                                        :    Hearing Date: Feb. 25, 2019 at 10:00 a.m. (ET)
------------------------------------------------------- x

                             DEBTORS’ MOTION PURSUANT TO
              11 U.S.C. §§ 362 AND 105 TO ENFORCE THE AUTOMATIC STAY

         LBI Media, Inc. (“LBI Media”) and its affiliated debtors in the above-captioned chapter

11 cases, as debtors and debtors in possession (collectively, the “Debtors” or “LBI”), hereby

move for an order, substantially in the form attached hereto as Exhibit A (the “Proposed

Order”), enforcing the automatic stay against the ad hoc group of second lien noteholders

appearing in these cases (the “Junior Noteholder Group”) and U.S. Bank National Association,

in its capacity as indenture trustee under the Second Lien Indenture (the “Second Lien Trustee”,

and collectively with the Junior Noteholder Group, the “Junior Notes Parties”), and respectfully

represent as follows:2



1The  Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc.
(4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman
Broadcasting of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston LLC
(6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC (2887);
KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC
(8917); Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman
Broadcasting of Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’
mailing address is 1845 West Empire Avenue, Burbank, California 91504.
2 Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Disclosure Statement, the Derivative Standing Motion, or the Intercreditor Agreement (each as defined
herein), as applicable.



RLF1 20736157v.1
                   Case 18-12655-CSS           Doc 412        Filed 01/30/19         Page 2 of 28



                                            Preliminary Statement

         1.         The Junior Notes Parties are bound by an Intercreditor Agreement that restricts

their ability to interfere with the Debtors’ prosecution of these Chapter 11 Cases.                               The

Intercreditor Agreement was entered into between sophisticated parties and it represents a

valuable property right that belongs to the Debtors’ estates and is intended to foster the efficient

and reliable administration of restructuring proceedings. Any breach of the Debtors’ contract

rights under the Intercreditor Agreement is a violation of the automatic stay. Yet, since LBI filed

for chapter 11 protection, the Junior Notes Parties have repeatedly violated the Intercreditor

Agreement and informed the Court and parties in interest of their intention to continue to do so.3

         2.         The Debtors have met and conferred with the Junior Noteholder Group regarding

discovery. As stated at the disclosure statement hearing, the Debtors intend to enforce their

contractual rights under the Intercreditor Agreement. Accordingly, as previewed, the Debtors

file this Motion to enforce those rights and propose two alternative procedural paths forward for

the Debtors, the Junior Noteholder Group, the official committee of unsecured creditors

(the “Creditors’ Committee”), and other stakeholders in these Chapter 11 Cases at the direction

of the Court: (1) the Court could conduct a hearing to enforce the Intercreditor Agreement and

the automatic stay now and avoid costly litigation with the Junior Noteholder Group; or (2) have

this Motion heard as a motion in limine before the Confirmation Hearing or as part of the

Confirmation Hearing. The Debtors are amenable to proceeding in either fashion, but wish for

the record to be clear on their intent: if the Court chooses the latter procedural path, the Debtors

wish to put the Junior Noteholder Group on formal notice that the Debtors intend to seek all


3 The Junior Notes Parties have implied that they are not bound by the Intercreditor Agreement. Notwithstanding
that such position is meritless, unless and until the Junior Notes Parties ask and obtain a holding from the Court that
they are not so bound, the Junior Notes Parties do not have the ability to violate the Debtors’ property rights. All
such rights have been expressly reserved in all pleadings in the Chapter 11 Cases filed or agreed to by the Debtors.

                                                          2
RLF1 20736157v.1
                   Case 18-12655-CSS       Doc 412     Filed 01/30/19   Page 3 of 28



available remedies should they prevail, including the contractual right to recover attorneys’ costs

and fees, as well as punitive damages.4

           3.       The Junior Noteholder Group purchased and holds junior debt.      Indeed, since

long before the commencement of these Chapter 11 Cases, and since it made its decision to

invest in the Debtors, the Junior Noteholder Group has been well aware that, pursuant to the

Second Lien Notes Indenture and the Intercreditor Agreement, the Second Lien Notes it acquired

are subordinate to the First Lien Notes in all respects. Notably, the Second Lien Notes Indenture

and the Intercreditor Agreement were dated and agreed to in 2014, over three (3) years before the

May 2018 financing.           The Second Lien Notes Indenture provides for payment and lien

subordination of the Second Lien Notes, and the Intercreditor Agreement unequivocally also

prohibits the Junior Notes Parties from taking specific actions that disrupt the orderly process of

this bankruptcy proceeding or that seek to alter their position as junior noteholders vis a vis the

First Lien Noteholders, including: (i) objecting to any use of cash collateral or debtor-in-

possession financing (“DIP Financing”); (ii) seeking relief from the automatic stay;

(iii) challenging any claim by the First Lien Noteholders for a make-whole; (iv) challenging the

validity, perfection, priority, extent or enforceability of the liens securing the First Lien

Noteholders’ claims; (v) commencing litigation in respect of the Second Lien Notes Claims; and

(vi) raising certain prohibited objections to the Plan and Disclosure Statement.

           4.       In their effort to undermine and derail LBI’s restructuring process, the Junior

Notes Parties have chosen to blatantly disregard the binding Intercreditor Agreement and the

automatic stay. The state court actions filed prior to the commencement of these Chapter 11

Cases were brought in violation of the Intercreditor Agreement’s prohibition on initiating



4   See 11 U.S.C. § 362(k).

                                                   3
RLF1 20736157v.1
                   Case 18-12655-CSS        Doc 412       Filed 01/30/19      Page 4 of 28



proceedings in respect of the Second Lien Note Claims. Thereafter, during the first month of the

Chapter 11 Cases, the Junior Noteholder Group violated the Intercreditor Agreement on multiple

occasions, including by objecting to the Debtors’ DIP Financing and by seeking relief from the

automatic stay.

         5.         More recently, the Junior Noteholder Group commenced an adversary

proceeding5 (the “Adversary Proceeding”) asserting claims premised on the same set of facts as

in the New York state court prior to the Petition Date. Although the Junior Noteholder Group

labels the claims asserted in the Adversary Complaint as “direct,” a number of these claims are,

in fact, derivative claims that belong to the Debtors’ estates and the pursuit of which is

prohibited by the automatic stay, including claims for breach of fiduciary duty. Further, the

Adversary Proceeding violates the Intercreditor Agreement because it is a proceeding in respect

of the Second Lien Notes Claims, challenges the make-whole, and seeks equitable subordination

of the First Lien Notes Claims.

         6.         On the same day that it filed the Adversary Complaint, the Junior Noteholder

Group filed a motion seeking standing to pursue in this Court certain additional causes of action

it previously asserted in state court [D.I. 334] (the “Derivative Standing Motion”). Certain of

the claims that the Junior Noteholder Group seeks to pursue derivatively – including claims

challenging the First Lien Noteholders’ make-whole – are unequivocally prohibited by the

Intercreditor Agreement.

         7.         All indications are that the Junior Noteholder Group does not intend to honor the

Intercreditor Agreement going forward. The Junior Noteholder Group has made it clear that it

plans to object to confirmation of the Debtors’ Plan. Hindering confirmation of the Plan, which


5 See In re Caspian Select Credit Master Fund, Ltd. v. LBI Media, Inc., Adv. Proc. No. 19-50007-CSS (Bankr. D.
Del. Jan. 15, 2019), D.I. 1 (the “Adversary Complaint”).

                                                      4
RLF1 20736157v.1
                   Case 18-12655-CSS           Doc 412        Filed 01/30/19        Page 5 of 28



contemplates the disposition of the First Lien Noteholders’ collateral, is a violation of the

Intercreditor Agreement.

         8.         The Junior Noteholder Group’s modus operandi is clear: it is trying to cause

these Chapter 11 Cases to devolve into a costly and protracted litigation war of attrition. This

approach is value destructive and benefits no one, including the Junior Noteholder Group.

Moreover, the Debtors have incurred – and will continue to incur – significant and unnecessary

costs responding to actions taken by the Junior Notes Parties, and stand to bear the burden of the

First Lien Noteholders’ defense costs.

         9.         The Confirmation Hearing is scheduled for March 25, 2019. The Debtors are

targeting a second quarter emergence from chapter 11 on a timeline that is supported by

Creditors’ Committee and certain of the Debtors’ largest creditors. The Court should not permit

the Junior Notes Parties to create chaos – in violation of both their own bargained-for agreement

and the Bankruptcy Code – to derail the Debtors’ progress.

         10.        The Junior Noteholder Group represented to the Court that it will seek significant

discovery in connection with Plan confirmation, the Derivative Standing Motion, and the

Adversary Complaint.6 Broad discovery efforts by the Junior Noteholder Group are already

underway. However, the Intercreditor Agreement presents a threshold issue with respect to the

permissibility of confirmation objections and prosecution of the Derivative Standing Motion and

Adversary Proceeding. A ruling on the Motion in advance of the Confirmation Hearing will

enable the Court and the parties to narrow the scope of issues to be considered at the




6 See Hr’g Tr., Jan. 16, 2019 (the “DS Hearing Transcript”) at 29:18-20 (MS. STRICKLAND: “My guess is we’ll
need to go later, not earlier, because we are going to have a lot of witnesses and a lot of discovery”); 42:21-23 (MS.
STRICKLAND: “Your Honor, I assume with respect to just the discovery component of it, it's going to entail broad
third-party discovery.”).

                                                          5
RLF1 20736157v.1
                   Case 18-12655-CSS           Doc 412        Filed 01/30/19        Page 6 of 28



Confirmation Hearing and the discovery attendant thereto, reducing the parties’ collective costs.7

Moreover, the Intercreditor Agreement obligates the members of the Junior Noteholder Group to

reimburse the First Lien Noteholders for attorneys’ fees incurred in connection with actions

taken in violation of the Intercreditor Agreement. Accordingly, the Debtors reserve all rights to

seek reimbursement for such costs, as well as damages for the Debtors’ attorneys’ fees from the

Junior Noteholder Group incurred in connection therewith.

                                           Jurisdiction and Venue

         11.        The Court has jurisdiction over the Debtors, their estates, and this matter under

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under 28 U.S.C. §§ 1408

and 1409. By appearing in these Chapter 11 Cases, the Junior Noteholder Group has submitted

to the jurisdiction of this Court.

         12.        On December 30, 2018, the Junior Noteholder Group stipulated and agreed to

consent to this Court’s jurisdiction “over any claim against all or any members of the Junior

Noteholder Group in connection with any actions related to the Intercreditor Agreement”

[D.I. 265] (the “Stipulation”). The Stipulation was so-ordered by the Court on January 2, 2019

[D.I. 270].



7 On January 23, 2019, the Junior Noteholder Group served the Debtors with an overreaching request for document
production [D.I. 361], which demands production of documents and communications covering over 140 topics. The
Junior Noteholder Group subsequently demanded depositions from the Debtors, their officers and directors, and
their advisors [D.I. 398-400, 402-405, 407], as well as broad demands for the production of documents from the
Debtors’ current and former officers and directors [D.I. 361, 362, 363, 364, 385, 386, 388] and current and former
advisors [D.I. 387, 389, 390], as well as HPS and its advisors [D.I. 361, 394] and other third parties [D.I. 382, 395,
396]. The cost and burden of complying with even a portion of the Junior Noteholder Group’s demands will be
substantial and costly to the Debtors’ estate. A ruling on the Motion in advance of the Confirmation Hearing has the
potential to drastically reduce the costs and burdens associated with the Junior Noteholder Group’s overbearing
discovery requests, and will benefit parties in interest in addition to the Debtors, and promote judicial economy.

                                                          6
RLF1 20736157v.1
                   Case 18-12655-CSS      Doc 412      Filed 01/30/19   Page 7 of 28



         13.        Pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order on this Motion if it is determined that

the Court, absent consent of the parties, cannot enter final orders or judgments consistent with

Article III of the United States Constitution.

                                             Background

A.       Case Background

         14.        On November 21, 2018 (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 the Bankruptcy Code. The Debtors are authorized

to continue to operate their business and manage their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On December 6, 2018 the

United States Trustee for the District of Delaware appointed the Creditors’ Committee [D.I. No.

133]. No trustee or examiner has been appointed in these Chapter 11 Cases.

         15.         The Debtors’ Chapter 11 Cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

         16.         Additional information regarding the Debtors’ business, capital structure, and

the circumstances leading to the commencement of these Chapter 11 Cases is set forth in the

Declaration of Brian Kei in Support of the Debtors’ Chapter 11 Petitions and First Day Relief

[D.I. 13] (the “First Day Declaration”) and the Disclosure Statement (as defined below).

         17.        On January 15, 2019, the Debtors filed the Second Amended Joint Chapter 11

Plan of Reorganization of LBI Media, Inc. and Its Affiliated Debtors [D.I. 325] (the “Plan”) and

the accompanying disclosure statement [D.I. 326] (the “Disclosure Statement”). On January 9,

2019, the Junior Noteholder Group [D.I. 293] and Second Lien Trustee [D.I. 291] objected to the

                                                   7
RLF1 20736157v.1
                   Case 18-12655-CSS        Doc 412     Filed 01/30/19    Page 8 of 28



approval of the Disclosure Statement (the “Disclosure Statement Objections”). By order dated

January 22, 2019, the Court approved the Disclosure Statement [D.I. 360]. Having obtained

approval of the Disclosure Statement, the Debtors are working diligently towards an expeditious

emergence from chapter 11. The Confirmation Hearing is scheduled to commence on March 25,

2019.

         18.        On January 15, 2019, the Junior Noteholder Group commenced the Adversary

Proceeding and filed the Derivative Standing Motion attaching a proposed amended complaint

asserting, among other things, fraudulent transfer claims against the Debtors, Lenard Liberman

(co-founder and CEO of LBI) (“Liberman”) and HPS. The Court scheduled the Derivative

Standing Motion to be heard at the Confirmation Hearing. The Court also ordered the Debtors

and the Junior Noteholder Group to meet and confer (the “Meet and Confer”) on a discovery

and litigation timeline for the Confirmation Hearing and the Derivative Standing Motion. The

Meet and Confer was held on January 21, 2019, at which the Debtors notified the Junior

Noteholder Group that they would be filing this Motion and seeking the Court’s direction

regarding appropriate scheduling for the Motion.

B.       The First Lien Notes and the Second Lien Notes

         19.        Certain of the Debtors are party to that certain First Lien Indenture, dated as of

March 18, 2011, among LBI Media, as issuer, the Debtor Guarantors, and Wilmington Savings

Fund Society, FSB, as indenture trustee. See First Day Declaration ¶ 36. Pursuant to the First

Lien Notes Indenture, LBI Media issued the First Lien Notes, of which $233 million in principal

amount, plus interest, fees, premiums, or other amounts due thereunder, was outstanding as of

the Petition Date.

         20.        The same Debtors are party to that certain Second Lien Indenture among LBI

Media, as issuer, the Debtor Guarantors, and the Second Lien Trustee, dated as of December 23,
                                                    8
RLF1 20736157v.1
                   Case 18-12655-CSS        Doc 412      Filed 01/30/19    Page 9 of 28



2014. See First Day Declaration ¶ 37. Pursuant to the Second Lien Notes Indenture, the Debtors

issued the Second Lien Notes, of which approximately $262 million in principal amount, plus

interest, fees, premiums, or other amounts due thereunder, was outstanding as of the Petition

Date.

         21.        Both the First Lien Notes and the Second Lien Notes are secured by liens over

substantially all of the assets of LBI Media and the Debtor Guarantors (the “Common

Collateral”). Id. ¶ 36. The First Lien Notes, however, are secured by first-priority liens (subject

to certain permitted liens) over the Common Collateral. Id. ¶ 36. The Second Lien Notes are

junior to the First Lien Notes, and are secured by second-priority liens (subject to certain

permitted liens) over the Common Collateral. Id. ¶ 37. Pursuant to the Second Lien Notes

Indenture, the Second Lien Notes are subordinated in right of payment to the prior payment in

full of all Senior Debt (as defined in the Second Lien Notes Indenture), including, without

limitation, the First Lien Notes. See Intercreditor Agreement § 13.01.

C.       The Intercreditor Agreement

         22.        The relative rights of the parties and the priorities of the First Lien Noteholders

and the Second Lien Noteholders (and their respective trustees) with respect to the Common

Collateral are set forth in that certain Amended and Restated Intercreditor Agreement, dated as

of December 23, 2014, by and among LBI Media, the Debtor Guarantors, Credit Suisse AG

Cayman Islands Branch, in its capacity First Priority Lien Collateral Trustee, and U.S. Bank, in

its capacity as Second Priority Collateral Agent (as amended, restated, or supplemented, the

“Intercreditor Agreement”). A copy of the Intercreditor Agreement is annexed hereto as

Exhibit B.

         23.        The Debtors are party to, and have the ability to enforce, the Intercreditor

Agreement. See Intercreditor Agreement at 1. By its terms, the Intercreditor Agreement is
                                                     9
RLF1 20736157v.1
                 Case 18-12655-CSS            Doc 412         Filed 01/30/19       Page 10 of 28



enforceable in these Chapter 11 Cases to the same extent that it was enforceable prepetition

under applicable non-bankruptcy law. See 11 U.S.C. § 510(a); see also Intercreditor Agreement

§ 8.2 (“the provisions of [the Intercreditor Agreement] are intended to be and shall be

enforceable as a ‘subordination agreement’ within the meaning of Section 510(a) of the

Bankruptcy Code”).

           24.     Pursuant to the Second Lien Notes Indenture, the Junior Noteholder Group, as

purported holders of Second Lien Notes, are bound by the terms of the Intercreditor Agreement:

                            Each Holder of Notes, by its acceptance thereof, consents
                            and agrees to the terms of the Security Documents and
                            the Priority Lien Intercreditor Agreement (including,
                            without limitation, the provisions providing for foreclosure
                            and release of Collateral) as the same may be in effect or
                            may be amended from time to time in accordance with their
                            terms and authorizes and directs the Trustee to enter into
                            the Priority Lien Intercreditor Agreement and the other
                            Security Documents and to perform its respective
                            obligations and exercise its respective rights thereunder in
                            accordance therewith.

Second Lien Notes Indentures § 10.03 (emphasis added).8

           25.     The Intercreditor Agreement provides for a series of bargained-for rights and

obligations in favor of the Debtors’ estates.                  The Intercreditor Agreement prospectively

minimized the burden on the Debtors’ estates by limiting the issues or matters which the Junior

Notes Parties might challenge in a chapter 11 proceeding.                       To that end, the Intercreditor

Agreement prohibits the Junior Notes Parties from taking certain actions with respect to the

Common Collateral and the First Lien Notes. Subsections (a) – (f) discuss specific provisions of

the Intercreditor Agreement that are directly relevant to this Motion.




8   A copy of the Second Lien Notes Indenture is annexed hereto as Exhibit C.

                                                         10
RLF1 20736157v.1
                Case 18-12655-CSS        Doc 412       Filed 01/30/19    Page 11 of 28



                   (a)   Restriction on Seeking Relief from Automatic Stay.                 First, the

Intercreditor Agreement prohibits the Junior Notes Parties from seeking relief from the automatic

stay in respect of the Debtors’ assets that constitute Common Collateral:

                         Until the Discharge of First Priority Claims has occurred,
                         each Subordinated Lien Debt Representative, on behalf of
                         itself and each applicable Subordinated Lien Secured Party,
                         agrees not to seek relief from the automatic stay or any
                         other stay in any Insolvency or Liquidation Proceeding in
                         respect of any assets of any Grantor that constitute First
                         Priority Lien Collateral without the prior written consent of
                         the First Priority Lien Collateral Trustee and the holders of
                         a majority of the First Priority Claims.

Intercreditor Agreement § 6.2.

                   (b)   Restriction on Objecting to First Lien Notes Claims.             Second, the

Intercreditor Agreement prohibits the Junior Notes Parties from objecting to any claims made by

the First Lien Noteholders for certain amounts owed under the First Lien Notes, including any

prepayment premium, penalty, or make-whole amount:

                         None of the Subordinated Lien Debt Representatives or any
                         other Subordinated Lien Secured Party shall oppose or seek
                         to challenge any claim by the First Priority Lien Collateral
                         Trustee or any other First Priority Lien Secured Party for
                         allowance in any Insolvency or Liquidation Proceeding of
                         First Priority Lien Obligations consisting of post-petition
                         interest, fees or expenses, including, without limitation, any
                         prepayment premium or penalty or make-whole amount.

Id. § 6.7(a).

                   (c)   Restriction on Contesting First Lien Notes Claims.                Third, the

Intercreditor Agreement prohibits the Junior Notes Parties from contesting the validity or

enforceability of the First Lien Noteholders’ first priority lien on the Common Collateral,

including in a bankruptcy proceeding:

                         Each Subordinated Lien Debt Representative for itself and
                         on behalf of each applicable Subordinated Lien Secured
                                                  11
RLF1 20736157v.1
               Case 18-12655-CSS         Doc 412        Filed 01/30/19    Page 12 of 28



                         Party . . . agrees that it shall not (and hereby waives any
                         right to) contest or support any other Person in
                         contesting, in any proceeding (including any Insolvency
                         or Liquidation Proceeding), the validity, perfection,
                         priority, extent or enforceability of (a) a Lien securing
                         any First Priority Claims held (or purported to be held) by
                         or on behalf of the First Priority Lien Collateral Trustee or
                         any of the First Priority Lien Holders or any agent or
                         trustee therefor in any First Priority Lien Collateral or (b) a
                         Lien securing any Subordinated Lien Claims held (or
                         purported to be held) by or on behalf of any Subordinated
                         Lien Secured Party in the Common Collateral, as the case
                         may be . . . .

Id. § 2.2(a) (emphasis added).

                   (d)   Restriction on Objecting to DIP Financing or Adequate Protection.

Fourth, the Intercreditor Agreement prohibits the Junior Notes Parties from objecting to the

Debtors’ debtor-in-possession financing provided by the First Lien Noteholders, including to the

use of cash collateral, or to the subordination of junior liens to such financing:

                         If the Company or any other Grantor shall be subject to any
                         Insolvency or Liquidation Proceeding, then each
                         Subordinated Lien Debt Representative, on behalf of itself
                         and each applicable Subordinated Lien Secured Party,
                         agrees that: (a) if the First Priority Lien Collateral Trustee
                         and/or the First Priority Lien Secured Parties shall desire to
                         permit the use of cash collateral or to permit the Company
                         or any other Grantor to obtain financing (including on a
                         priming basis) under Section 363 or Section 364 of the
                         Bankruptcy Code or any similar provision in any
                         Bankruptcy Law (“DIP Financing”), whether from the First
                         Priority Lien Secured Parties or any other third party
                         (including, but not limited to, any such financing (x) which
                         represents an advance by some or all of the First Priority
                         Lien Secured Parties following repayment of amounts of
                         First Priority Lien Obligations with cash collateral or (y)
                         the proceeds of which are used, in whole or in part, to repay
                         First Priority Lien Obligations owed to some or all of the
                         First Priority Lien Secured Parties), it will not object to and
                         will not otherwise contest such use of cash collateral or
                         DIP Financing and will not request adequate protection or
                         any other relief in connection therewith . . . .

                                                   12
RLF1 20736157v.1
               Case 18-12655-CSS            Doc 412       Filed 01/30/19   Page 13 of 28



Id. § 6.1(a) (emphasis added). The Intercreditor Agreement also prohibits the Junior Notes

Parties from objecting to the Debtors’ provision of adequate protection to the First Lien

Noteholders:

                              Each Subordinated Lien Debt Representative, on behalf of
                             itself and each applicable Subordinated Lien Secured Party,
                             agrees that none of them shall oppose or otherwise contest
                             (or support any other Person contesting) (a) any request by
                             the First Priority Lien Collateral Trustee or the First
                             Priority Lien Holders for adequate protection . . . .

Id. § 6.3(a) (emphasis added).

                   (e)       Restriction on Objections to the Plan and Disclosure Statement. Fifth,

the Intercreditor Agreement restricts the Junior Noteholder Group’s ability to object to the Plan

and Disclosure Statement. Among other things, the Intercreditor Agreement prohibits the Junior

Notes Parties from: (i) hindering the First Lien Noteholders’ disposition of Common Collateral

or objecting to the manner by which the First Lien Noteholders seek to enforce First Lien Notes

Claims (id. § 3.1(c)(i)-(ii)); (ii) asserting a valuation as to the Common Collateral (id. § 3.2);

(iii) objecting to any request for judicial relief made by the First Lien Noteholders relating to

enforcement of their lien on the Common Collateral (id. § 6.1(e)); or (iv) supporting an

alternative plan of reorganization (id. § 6.6(b)) (collectively, the “Prohibited Plan Objections”).

In fact, the Intercreditor Agreement is clear that the sole right of the Junior Notes Parties in a

chapter 11 proceeding is, until the discharge of the First Lien Notes Claims, to “hold a junior

Lien on the Common Collateral.” Id. § 3.1(b).

                   (f)       Restriction on Commencing Proceedings Related to Second Lien

Notes Claims.            Sixth, the Intercreditor Agreement prohibits the Junior Notes Parties from

commencing any proceeding in respect of the Second Lien Notes Claims:

                             Each Subordinated Lien Debt Representative, on behalf of
                             itself and each applicable Subordinated Lien Secured Party,
                                                     13
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412       Filed 01/30/19   Page 14 of 28



                          agrees that, unless and until the Discharge of First Priority
                          Claims has occurred, it will not commence, or join with
                          any Person (other than the First Priority Lien Holders and
                          the First Priority Lien Collateral Trustee upon the request
                          thereof) in commencing, any enforcement, collection,
                          execution, levy or foreclosure action or proceeding with
                          respect to any Lien held by it in the Common Collateral
                          under any of the applicable Subordinated Lien Debt
                          Documents or otherwise in respect of the applicable
                          Subordinated Lien Claims.

Id. § 3.2 (emphasis added).

         26.       Critically, pursuant to the Intercreditor Agreement, if the Junior Noteholder

Group takes any action that is “prohibited by, or otherwise inconsistent with, any provision”

thereof, each member of the Junior Noteholder Group is individually liable for and must pay any

reasonable attorneys’ fees, costs and expenses incurred by any of the First Lien Noteholders that

arise out of or relate to such actions. See id. § 8.21. Likewise, if the Second Lien Trustee takes

any action in violation of the Intercreditor Agreement it is liable for such fees and expenses. To

the extent such fees and expenses are not paid, they are borne by the Debtors’ estates because,

pursuant to the Intercreditor Agreement, they are treated as First Lien Notes Claims. See id.

         27.       The actions that the Junior Notes Parties have already taken have caused the

Debtors, as well as the First Lien Noteholders, to expend substantial resources. And the actions

that the Junior Notes Parties have stated that they intend to take will cause the Debtors to incur

significant fees, costs and expenses, particularly in relation to the size of the Debtors’ business.

Any costs that the Debtors incur in responding to actions taken by the Junior Notes Parties that

are prohibited by the Intercreditor Agreement are unwarranted and unnecessary and must be

borne by the Junior Notes Parties.




                                                   14
RLF1 20736157v.1
               Case 18-12655-CSS               Doc 412         Filed 01/30/19        Page 15 of 28



D.       The Junior Noteholder Group Breached the Intercreditor Agreement on Multiple
         Occasions During the Initial Stages of the Chapter 11 Cases

         28.       The Junior Noteholder Group, which holds Second Lien Notes and is therefore

subject to the terms of the Intercreditor Agreement, as well as the Second Lien Trustee, have

ignored the clear and express provisions of the Intercreditor Agreement.

         29.       On November 26, 2018, on the eve of the Debtors’ first day hearing (the “First

Day Hearing”), the Junior Noteholder Group filed an objection to the Debtors’ DIP Financing,

in clear violation of the Intercreditor Agreement [D.I. 71] (the “DIP Objection”).                                 See

Intercreditor Agreement § 6.1(a). The Second Lien Trustee joined the DIP Objection [D.I. 77].

Subsequently, at the First Day Hearing, the Junior Noteholder Group objected to terms of the

Debtors’ DIP Financing as well as the Debtors’ provision of adequate protection to the First Lien

Noteholders.9

         30.       On December 10, 2018, the Junior Noteholder Group filed the Motion of the Ad

Hoc Group of Noteholders Pursuant to Section 362 of the Bankruptcy Code for Relief from the

Automatic Stay [D.I. 141] (the “Stay Relief Motion”). In the Stay Relief Motion, the Junior

Noteholder Group sought authorization from this Court to pursue claims regarding LBI’s assets –

the First Lien Noteholders’ collateral. The Junior Noteholder Group’s filing of the Stay Relief

Motion was itself a violation of the automatic stay because, as discussed above, the Intercreditor

Agreement prohibits the Junior Noteholder Group from seeking relief from the automatic stay in

respect of the First Lien Noteholders’ collateral without the written consent of the First Lien

Indenture collateral trustee. See Intercreditor Agreement § 6.2.

9 See Nov. 27, 2018 Hr’g Tr. at 48 (MS. STRICKLAND: The only other thing that I would note regarding fees,
while it’s embedded within the DIP does not actually relate to DIP financing at all, and that is that there are a litany
of professionals that are getting paid as part of a requirement under this financing, some of whom have had to our
knowledge no role whatsoever in the restructuring or the DIP . . . So we would ask that with respect to fees not
related to the preparation of the restructuring and the DIP, that those things, at a minimum, information be provided
about who’s getting paid on account of what and that that awaits the final hearing, as well as this exit fee also awaits
the final hearing and the proration that Mr. Buchbinder suggested as well, Your Honor).

                                                          15
RLF1 20736157v.1
                 Case 18-12655-CSS      Doc 412      Filed 01/30/19   Page 16 of 28



E.         The Derivative Standing Motion and Adversary Proceeding Violate the
           Intercreditor Agreement and the Automatic Stay

           31.     In the Stay Relief Motion, the Junior Noteholder Group sought stay relief to

proceed with the claims that it had filed in New York state court against both HPS and Liberman,

either through an adversary proceeding in this Court or by continuing to litigate those claims in

state court. See Stay Relief Motion at ¶ 4. The Junior Noteholder Group subsequently filed the

Derivative Standing Motion, seeking authority to prosecute claims belonging to the Debtors’

estates.

           32.     The claims that are the subject of the Derivative Standing Motion, including

claims for fraudulent conveyance and breach of fiduciary duty – which were previously asserted

in the state court – are related to a May 2018 transaction, through which the Debtors obtained

first-lien financing from HPS (the “May 2018 Financing”). Given that the claims are based

upon the Junior Noteholder Group’s status as creditors and are plainly “in respect of” the Second

Lien Notes, the prosecution of these claims also violates the Intercreditor Agreement. See

Intercreditor Agreement § 3.2. Moreover, the claims that the Junior Noteholder Group seeks to

bring expressly and directly challenge the First Lien Noteholders’ claim to the make-whole

(the “Make-whole”) agreed to as part of the May 2018 Financing. See, e.g., Derivative Standing

Motion ¶ 81 (“The Debtors are entitled to avoid the obligations due to HPS from the ‘make

whole’ penalty in the First Lien amendment”); ¶ 120 (“the derivative claims carry the prospect of

recovering in excess of a hundred million dollars for the estate by eliminating the ‘make

whole’”). As discussed above, the Intercreditor Agreement prohibits the Junior Noteholder

Group from commencing litigation with respect to the Second Lien Notes and from challenging

the First Lien Noteholders’ Make-whole.         See Intercreditor Agreement §§ 6.2, 6.7.     The




                                                16
RLF1 20736157v.1
               Case 18-12655-CSS         Doc 412       Filed 01/30/19   Page 17 of 28



continued prosecution of these claims violates the Intercreditor Agreement and, therefore, the

automatic stay.

         33.       The Junior Noteholder Group also seeks to assert a claim for equitable

subordination against HPS.        See, e.g., Derivative Standing Motion, Ex. B (the “Proposed

Amended Complaint”) ¶¶ 240-46. An action for equitable subordination amounts to an express

and direct challenge to the priority of the First Lien Noteholders’ liens and claims and plainly

violates the Intercreditor Agreement and, therefore, the automatic stay.          See Intercreditor

Agreement §§ 2.2, 6.7.

         34.       Like the filing of the Derivative Standing Motion, the Junior Noteholder Group’s

commencement of the Adversary Proceeding violated the Intercreditor Agreement and the

automatic stay. Setting aside the Intercreditor Agreement, the Adversary Complaint violates the

automatic stay because it asserts causes of action that belong to the Debtors’ estates, including

claims against the Director Defendants (as defined in the Adversary Complaint) for breach of

fiduciary duty and claims against HPS for aiding and abetting the alleged breach. See Adversary

Complaint ¶¶ 228-45.

         35.       Moreover, the Adversary Complaint asserts claims against LBI Media for breach

of the Second Lien Notes Indenture and the Forbearance Agreement (as defined in the Adversary

Complaint). See Adversary Complaint ¶¶ 199-220. It also asserts claims against Liberman and

the Director Defendants for tortious interference with the Second Lien Notes Indenture. Id. ¶¶

246-51. As an initial matter, the breach of contract claims against LBI Media are prepetition

general unsecured claims for monetary damages that may not be prosecuted absent relief from

the automatic stay and are not the proper subject of an adversary proceeding. See Healy/Mellon–

Stuart Co. v. Coastal Group, Inc. (In re Coastal Group, Inc.), 100 B.R. 177, 178 (Bankr. D. Del.


                                                  17
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412      Filed 01/30/19    Page 18 of 28



1989) (“[creditor] has a claim based on a state-law contract. Its complaint falls squarely within

the category of cases which would be filed in state court had there been no bankruptcy. It is the

typical case which cannot be filed subsequent to a bankruptcy filing absent relief from stay for

cause”); In re TSC Glob., LLC, No. 12-10505 (KG), 2013 WL 6502168, at *3 (Bankr. D. Del.

June 26, 2013) (claim for monetary damages arising from prepetition conduct is not the proper

subject of an adversary proceeding). Further, the claim for LBI Media’s alleged failure to apply

asset sale proceeds as purportedly required by the Second Lien Notes Indenture amounts to a

“proceeding” with respect to the Second Lien Notes, and is, therefore, prohibited by the

Intercreditor Agreement.        See Intercreditor Agreement §3.2.       Additionally, the Adversary

Complaint challenges the Make-whole and seeks equitable subordination, both in the violation of

the Intercreditor Agreement and the automatic stay. See, e.g., Adversary Complaint at ¶¶ 11, 97,

224, 244 (alleging that “HPS’s inequitable conduct has resulted in injury to Plaintiffs and

conferred an unfair advantage on HPS, because HPS received millions in fees and the benefit of

a fraudulent $87 million ‘make whole’ penalty”).

         36.       Statements made by the Junior Noteholder Group in its filings with the Court

evidence the Junior Noteholder Group’s intent to continue breaching the Intercreditor

Agreement. The Junior Noteholder Group plans to contest confirmation of the Plan. See DS

Hearing Transcript at 40:15-20 (MS. STRICKLAND: “The very issues that are going to be

litigated in connection with the contested confirmation very much overlap . . .”). As discussed

above, the assertion of any Prohibited Plan Objection violates the Intercreditor Agreement and

the automatic stay. See id. §§ 3.1(c), 3.2, 6.1, 6.6(b).

         37.       Given that the Junior Notes Parties have already willfully violated the automatic

stay on numerous occasions and have made their intentions known that they will continue to do


                                                  18
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412       Filed 01/30/19   Page 19 of 28



so, the Junior Notes Parties have given the Debtors no choice but to request that the Court

enforce the automatic stay. The Debtors are targeting emergence from chapter 11 in the second

quarter of 2019, in accordance with the milestones set forth in the Restructuring Support

Agreement and DIP Credit Agreement. The Junior Noteholder Group’s continued litigation in

violation of the automatic stay serves no purpose other than to delay the Debtors’ reorganization

efforts and significantly increase expense to the Debtors’ estates to the detriment of all creditors.

Adjudicating this Motion will serve to narrow the scope of issues to be litigated in connection

with Plan confirmation and the Derivative Standing Motion, foster judicial economy, and save

the Debtors the significant expense associated with unnecessary litigation, for benefit of all of

the Debtors’ stakeholders. Moreover, if the Court decides to hear this Motion at or prior to the

Confirmation Hearing, the Adversary Proceeding should be stayed, at a minimum, until the

Court adjudicates the Motion.

                                           Relief Requested

         38.       By this Motion, the Debtors respectfully request either (a) entry of the an order,

pursuant to sections 105(a) and 362(a) of the Bankruptcy Code, enforcing the automatic stay by

prohibiting the Junior Notes Parties from taking any action in violation of the Intercreditor

Agreement, including, among other things, (i) prosecuting the Derivative Standing Motion or the

Adversary Complaint, or pursuing claims or other actions that are property of the Debtors’

estates or proposed to be released by the Plan, (ii) seeking equitable subordination of, or

challenging the validity of, the First Lien Noteholders’ liens and claims, (iii) objecting to the

Plan, directly or indirectly, to the extent such action or objection includes or constitutes a

Prohibited Plan Objection, and (iv) obtaining discovery in connection with any of the foregoing,

or (b) entry of an order pursuant to section 105(a) of the Bankruptcy Code, Rule 9017 of the

Bankruptcy Rules, and Rules 401, 402, 403 and 702 of the Federal Rules of Evidence precluding
                                                   19
RLF1 20736157v.1
               Case 18-12655-CSS         Doc 412       Filed 01/30/19   Page 20 of 28



the Junior Noteholder Group from presenting evidence contesting matters prohibited by the

Intercreditor Agreement and the automatic stay.

                                      Basis for Relief Requested

         39.       The automatic stay is “an injunction that arises by operation of law immediately

upon the commencement of the bankruptcy case.” In re Cont’l Airlines, 134 F.3d 536, 539 n.5

(3d Cir. 1998). It is “automatic” because it operates “irrespective of whether the parties to the

proceedings stayed are aware that a petition has been filed.” Maritime Elec. Co., Inc. v. United

Jersey Bank, 959 F.2d 1194, 1204 (3d Cir. 1991). “The legislative history to section 362 [of the

Bankruptcy Code] and our jurisprudence leave no doubt that the scope of the automatic stay is

broad.” In re Krystal Cadillac Oldsmobile GMC Truck, Inc., 142 F.3d 631, 637 (3d Cir. 1998);

see also In re Prudential Lines, Inc., 119 B.R. 430, 432 (S.D.N.Y. 1990) (automatic stay bars

“any action which would inevitably have an adverse impact on the property of the . . . estate.”

(internal quotation omitted)). Pursuant to section 105(a) of the Bankruptcy Code, a bankruptcy

court also “may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a). “Section 105(a) of the Bankruptcy Code

supplements courts’ specifically enumerated bankruptcy powers by authorizing orders necessary

or appropriate to carry out the provisions of the Bankruptcy Code.” In re Cont’l Airlines, 203

F.3d 203, 211 (3d Cir. 2000).

         40.       Section 362(a)(3) of the Bankruptcy Code provides that “a petition filed . . .

operates as a stay, applicable to all entities, of— . . . (3) any act to obtain possession of property

of the estate or of property from the estate or to exercise control over property of the estate.”

11 U.S.C. § 362(a)(3). Pursuant to section 541(a) of the Bankruptcy Code, “property of the

estate” includes “all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. § 541(a). When a “creditor’s continued exercise of
                                                  20
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412      Filed 01/30/19   Page 21 of 28



control over the [debtor’s] property prevent[s] the debtor from continuing his business with all

his available assets” the automatic stay is violated. In re Knaus, 889 F.2d 773, 775 (8th Cir.

1989). Similarly, contract rights are property of the Debtors’ estates, and a counterparty’s failure

to perform its contractual obligations constitutes a violation of the automatic stay.           See

Broadstripe, LLC v. Nat’l Cable Television Coop. (In re Broadstripe, LLC), 402 B.R. 646, 657

(Bankr. D. Del. Mar. 9, 2009) (“By refusing to perform its obligations under the Member

Agreement, NCTC is interfering with Broadstripe’s property rights under the Member

Agreement and acting in violation of the automatic stay.”); In re Enron Corp., 300 B.R. 201, 212

(Bankr. S.D.N.Y. 2003) (“[c]ourts have consistently held that contract rights are property of the

estate, and that therefore those rights are protected by the automatic stay.”). Causes of action are

also property of the bankruptcy estate. See Emoral, Inc. v. Diacetyl (In re Emoral, Inc.), 740

F.3d 875, 879 (3d Cir. 2014).

A.       Breaches of the Intercreditor Agreement Constitute Violations of the Automatic
         Stay

         41.       The Intercreditor Agreement is enforceable in these Chapter 11 Cases by its terms

pursuant to section 510(a) of the Bankruptcy Code. See 11 U.S.C. 510(a); see also In re PWS

Holding Corp., 228 F.3d 224, 243 (3d Cir. 2000) (recognizing that an intercreditor agreement is

a subordination agreement and is enforceable pursuant to section 510(a) of the Bankruptcy

Code). Intercreditor agreements are enforceable in bankruptcy proceedings to preclude a party

from raising arguments and objections that are prohibited by the plain language of the

agreement. See In re Ion Media Networks, Inc., 419 B.R. 585, 598 (Bankr. S.D.N.Y. 2009)

(language of intercreditor agreement was “plain and purposeful” in “explicitly prohibit[ing]” a

second lienholder from objecting to the debtor’s plan of reorganization and that such creditor

lacked standing to raise arguments and objections inconsistent with its rights and obligations


                                                  21
RLF1 20736157v.1
                 Case 18-12655-CSS      Doc 412       Filed 01/30/19   Page 22 of 28



under the intercreditor agreement).       Recently, this Court re-affirmed the enforceability of

intercreditor agreements in chapter 11 cases. See In re La Paloma Generating Co., Case No. 16-

12700 (CSS) (Bankr. D. Del. Dec. 27, 2018) [D.I. 1274] (finding that sophisticated parties

negotiated and entered into an intercreditor agreement with the intention to subordinate second

lien lenders to the liens of first lien lenders, and requiring that first lien claims receive payment

in full prior to payment of the second lien claim).

         42.       The Debtors are party to the Intercreditor Agreement. Among other things, the

Intercreditor Agreement ensures that the priorities of the Debtors’ outstanding debt obligations

are maintained, including after the commencement of bankruptcy cases. It prevents the Junior

Notes Parties from taking certain actions that disrupt the Debtors’ restructuring process, which is

precisely what the Junior Notes Parties have already done and have made clear they intend to

continue to do. Breaches of the Intercreditor Agreement, which is property of the Debtors’

estate, constitute a violation of the automatic stay. See Enron, 300 B.R. at 212. Public policy

dictates that the Debtors should be entitled to rely on the terms of the Intercreditor Agreement,

including its priority scheme and various restrictions as the Debtors seek to implement their

restructuring.      See Ion Media, 419 B.R. at 595 (“Giving effect to the plain language of the

Intercreditor Agreement in this manner also reinforces general principles of public policy.

Affirming the legal efficacy of unambiguous intercreditor agreements leads to more predictable

and efficient commercial outcomes and minimizes the potential for wasteful and vexatious

litigation.”).

         43.       As discussed above, the Junior Notes Parties have blatantly violated – and

threaten to continue to violate – the Intercreditor Agreement and the automatic stay by (i)

seeking to assert causes of action that belong to the Debtors’ estates, (ii) seeking derivative


                                                 22
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412       Filed 01/30/19    Page 23 of 28



standing to prosecute the claims that they had previously tried to bring in state court, which

include a challenge to the Make-whole, and are otherwise on account of their status as junior

creditors, (iii) challenging the priority or validity of the First Lien Notes through a claim for

equitable subordination or otherwise, and (iv) asserting Prohibited Plan Objections.                 See

Intercreditor Agreement §§ 2.2, 3.2, 6.7. In addition to violating the Intercreditor Agreement,

the Derivative Standing Motion, the Adversary Complaint, and the litigation attendant thereto

will acutely and adversely impact the Debtors, as it will unnecessarily delay the confirmation

process, and add significant incremental cost along the way to the detriment of all of the

Debtors’ other creditors.

B.       The Junior Noteholder Group’s Assertion of Derivative Claims Violates the
         Automatic Stay

         44.       Under California law, as under Delaware law, it is well established that breach of

fiduciary duty claims are derivative, because “a shareholder cannot bring a direct action for

damages against management on a theory their alleged wrongdoing decreased the value of his or

her stock.” Schuster v. Gardner, 127 Cal. App. 4th 305, 312 (Cal. Ct. App. 2005) (quotation

marks omitted). Instead, “the corporation itself must bring such an action, or a derivative suit

may be brought on the corporation’s behalf.” Id.; see also id. at 312-15 (breach of fiduciary duty

was a derivative claim that shareholder lacked standing to pursue directly).10 See also Zomolosky

v. Kullman, 640 F. App'x 212, 216 (3d Cir. 2016) (under Delaware corporate law the decision to

commence (or abstain from commencing) litigation for breach of fiduciary duties belongs to the

corporation).

         45.       In bankruptcy, the law is equally clear: A creditor’s claim for breach of fiduciary

duty or aiding and abetting a breach, like the claims against Liberman, the Director Defendants,

10The Junior Noteholder Group agrees that California law governs the breach of fiduciary duty claims. See
Derivative Standing Motion at 29 n.4.

                                                   23
RLF1 20736157v.1
               Case 18-12655-CSS        Doc 412        Filed 01/30/19   Page 24 of 28



and HPS in the Adversary Proceeding, is derivative because any harm suffered by the creditor is

incidental to the alleged injury to the debtor resulting from the breach. See CAMOFI Master

LDC v. Associated Third Party Adm’rs, 2018 WL 839134, at *3-6 (a creditor’s claim for breach

of fiduciary duty is a derivative claim because “[d]issipation of corporate assets is an injury to

the corporation, and any accompanying injury to creditors is incidental to the corporation's

injury.”); see also, e.g., N. Am. Catholic Educ. Programming Found., Inc. v. Gheewalla, 930

A.2d 92, 94 (Del. 2007) (creditors of a corporation “either insolvent or in the zone of insolvency

have no right, as a matter of law, to assert direct claims for breach of fiduciary duty against the

corporation’s directors”); JMO Wind Down, Inc., 2018 WL 1792185, at *8 (Bankr. D. Del. Apr.

13, 2018) (“any breach of fiduciary duty harms the corporation as well as all of the shareholders

together; they do not impact or harm [individual shareholder] alone”); In re RNI Wind Down,

348 B.R. at 293 (Sontchi, J.) (“Upon the filing of a bankruptcy petition . . . any claims for injury

to the debtor from actionable wrongs committed by the debtor’s officers and director become

property of the estate under 11 U.S.C. § 541 and the right to bring a derivative action asserting

such claims vests exclusively to the trustee”).

         46.       In the Proposed Amended Complaint, the Junior Noteholder Group acknowledged

the derivative nature of the breach of fiduciary duty claims, alleging that Liberman and the

Director Defendants owed a duty to LBI as a whole, and that the breach of that duty harmed the

Debtors, as well as all of the stakeholders together. See, e.g., Proposed Amended Complaint

¶ 228 (defendants breached duty “to maintain the value of the Company in trust for the benefit of

its stakeholders, including its creditors”); ¶ 97 (“LBI did not receive reasonably equivalent value

for the “make whole penalty”); ¶ 258 (“Liberman and the Director Defendants acted in their own




                                                  24
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412      Filed 01/30/19   Page 25 of 28



self-interest and against the best interests of the Company by voting on and approving the HPS

transaction”).

         47.       Despite this acknowledgement, the Junior Noteholder Group attempts to assert

direct claims for breach of fiduciary duty on the same operative set of facts by baldly asserting

that “[p]laintiffs have been uniquely harmed as compared to other creditors, including HPS.” Id.

¶ 253. Direct and derivative claims, however, are “mutually exclusive,” because “the right of

action and recovery belong[] either to the shareholders (direct action) or to the corporation

(derivative action).” CAMOFI, 2018 WL 839134 at *3 (quoting Schuster, 127 Cal. App. 4th at

312).    The Junior Noteholder Group’s injury is indirect because it stems from an alleged

reduction in LBI’s assets available to repay LBI’s loan. The size and priority of that loan relative

to those of other creditors is irrelevant. Nor does it matter that the Junior Noteholder Group

alleges that another creditor benefitted from the purported breach of fiduciary duty. The only

question is whether the alleged direct injury is “incidental to the corporation’s injury.” Schuster,

127 Cal. App. 4th at 312. Here, the answer is clearly yes: but for the alleged dissipation of LBI’s

assets, and the ensuing harm to the corporation, the Junior Noteholder Group would have no

injury to allege. Given that the breach of fiduciary duty claims are derivative, they are property

of the estate and the assertion thereof by the Junior Noteholder Group is a violation of the

automatic stay.

         48.       Accordingly, for the reasons set forth herein, the Debtors request entry of the

Proposed Order enforcing the automatic stay.

C.       The Intercreditor Agreement Precludes the Junior Noteholder Group from
         Presenting Evidence Contesting Matters Prohibited by the Intercreditor Agreement

         49.       To the extent the Court determines it is appropriate to consider the Motion at or

just prior to the Confirmation Hearing as a motion in limine, pursuant to the Federal Rules of


                                                  25
RLF1 20736157v.1
               Case 18-12655-CSS          Doc 412       Filed 01/30/19   Page 26 of 28



Evidence and the Bankruptcy Rules, the Junior Noteholder Group should not be permitted to

introduce evidence related to objections or arguments that are prohibited by the Intercreditor

Agreement.         Specifically, under the Federal Rules of Evidence, made applicable to these

proceedings by Bankruptcy Rule 9017, a bankruptcy court has the discretion to exclude evidence

that is not relevant to a fact in issue in the case. Fed. R. Evid. 401, 402. In addition, even if

relevant, a bankruptcy court has the discretion under FRE 403 to exclude evidence if “its

probative value is substantially outweighed . . . by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.” Fed. R. Evid. 403. Evidence that purportedly

supports arguments and objections that are prohibited by the Intercreditor Agreement is both

irrelevant and will unduly delay the Confirmation Hearing. Accordingly, the Court should not

permit the Junior Noteholder Group to introduce evidence and raise arguments at the

Confirmation Hearing that are inconsistent with many of its obligations under the Intercreditor

Agreement.

                                         Reservation of Rights

         50.       The Debtors reserve all of their rights, claims, defenses, and remedies, including,

without limitation, their rights to amend, modify, or supplement this Motion, to seek discovery,

and introduce any evidence in any hearing with respect to this Motion. Further, the Debtors

reserve all claims, causes of action, damages, rights, remedies, and/or defenses in connection

with the Junior Notes Parties’ violation of the Intercreditor Agreement and any other actions

taken by the Junior Notes Parties in violation of the automatic stay. The Debtors reserve all

rights to respond, if necessary, to the Derivative Standing Motion and the Adversary Complaint.

                                                 Notice

         51.       Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the District of Delaware; (ii) counsel for the DIP Agent, the DIP Lenders, and the

                                                   26
RLF1 20736157v.1
               Case 18-12655-CSS         Doc 412       Filed 01/30/19   Page 27 of 28



Consenting First Lien Noteholders; (iii) counsel to the First Lien Trustee; (iv) counsel to the

Collateral Trustee for the First Lien Notes; (v) counsel to the ad hoc group of Second Lien

Noteholders; (vi) counsel to the Indenture and Collateral Trustee for the Second Lien Notes; (vii)

Trustee for the Intermediate HoldCo Notes; (viii) Trustee for the HoldCo Notes; (ix) counsel to

the HoldCo Noteholders; (x) counsel to the Creditors’ Committee; (xi) the Securities and

Exchange Commission; (xii) the Internal Revenue Service; (xiii) the United States Attorney’s

Office for the District of Delaware; and (xiv) any other party that has requested notice pursuant

to Bankruptcy Rule 2002.

                                        No Previous Request

         52.       No previous request for the relief sought herein has been made by the Debtors to

this or any other court.




                                                  27
RLF1 20736157v.1
               Case 18-12655-CSS      Doc 412     Filed 01/30/19    Page 28 of 28



         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other and further relief as the Court may deem proper.

Dated: January 30, 2019              RICHARDS, LAYTON & FINGER, P.A.
       Wilmington, Delaware
                                     /s/ Brendan J. Schlauch
                                     Daniel J. DeFranceschi (No. 2732)
                                     Marcos A. Ramos (No. 4450)
                                     Zachary I. Shapiro (No. 5103)
                                     Brendan J. Schlauch (No. 6115)
                                     Megan E. Kenney (No. 6426)
                                     One Rodney Square
                                     920 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 651-7700
                                     Facsimile: (302) 651-7701

                                     - and -

                                     WEIL, GOTSHAL & MANGES LLP
                                     Ray C. Schrock, P.C.
                                     Theodore E. Tsekerides
                                     Garrett A. Fail
                                     767 Fifth Avenue
                                     New York, New York 10153
                                     Telephone: (212) 310-8000
                                     Facsimile: (212) 310-8007

                                     Attorneys for Debtors and Debtors in Possession




RLF1 20736157v.1
